Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Acknowledgment is made of applicant’s Amendment, filed 05/12/2021.   The changes and remarks disclosed therein were considered.
	An amendment of claims 1 and 13 has been amended.  Claims 12 and 14-20 have been canceled.  Claims 21-28 are newly added.  Therefore, claims 1-11, 13 and 21-28 are pending in the application.
Response to Argument
2.	Applicant’s arguments filed on 05/12/2021 with respected to the rejection of Scheuertein Roy E. have been fully considered and are persuasive (see pages 7-8 of an amendment filed 05/12/21).  The rejection of Scheuertein Roy E. has been withdrawn.
Allowable Subject Matter
3.	Claims 1-11, 13 and 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Scheuertein Roy E., Mayuzumi Satoru and Hemer S. Brad taken individually or in combination do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations: 
 there is no teaching, suggestion, or motivation for combination in the prior art to “a two-dimensional array of pillar structures located between a respective one of the first rail structures and a respective one of the second rail structures, wherein each of the pillar structures comprises a free layer having energetically stable magnetization orientations that are parallel or antiparallel to the fixed magnetization direction of the reference layer, wherein each of the first rail structures further comprises an antiferromagnetic layer or a synthetic antiferromagnetic structure including a vertical stack of a magnetic fixed layer, a coupling layer, and a respective one of the reference layers” in a memory device including a two-dimensional array of spin-torque transfer MRAM cells as claimed in the independent claim 1.  Claims 2-11 and 13 are also allowed because of their dependency on claim 1; or
Per claim 21: there is no teaching, suggestion, or motivation for combination in the prior art to “a two-dimensional array of pillar structures located between a respective one of the first rail structures and a respective one of the second rail structures, wherein each of the pillar structures comprises a free layer having energetically stable magnetization orientations that are -4-U.S. Application No.: 16/666,967VIA EFS Attorney Docket No.: 3590-922 parallel or antiparallel to the fixed magnetization direction of the reference layer; a two-dimensional array of selectors located within the two-dimensional array of the pillar structures or within the second rail structures; and a feature comprising: (a) a first feature wherein the two-dimensional array of selectors is located within the two-dimensional array of the pillar structures as a two-dimensional array of discrete selectors; or (b) a second feature wherein the two-dimensional array of selectors is located within the second rail structures and comprises portions of selector material rails that extend along the second horizontal direction, and each of the selector material rails includes a respective column of selectors and contacts a respective underlying column of pillar structures within the two- dimensional array of pillar structures” in a memory device including a two-dimensional array of spin-torque transfer MRAM cells as claimed in the independent claim 21.  Claims 22-23 are also allowed because of their dependency on claim 21; or
Per claim 24: there is no teaching, suggestion, or motivation for combination in the prior art to “a two-dimensional array of pillar structures located between a respective one of the first rail structures and a respective one of the second rail structures, wherein each of the pillar structures comprises a free layer having energetically stable magnetization orientations that are parallel or antiparallel to the fixed magnetization direction of the reference layer; and at least one feature comprising: -5-U.S. Application No.: 16/666,967VIA EFS Attorney Docket No.: 3590-922 (a) a first feature wherein the two-dimensional array of pillar structures has a sidewall segment that not parallel to the first horizontal direction and is not parallel to the second horizontal direction; or (b) a second feature wherein each pillar structure within the two-dimensional array of pillar structures has a lateral extent along the second horizontal direction that is less than a width of a respective underlying one of the first rail structures along the second horizontal direction; or (c) a third feature wherein a pillar structure within the two-dimensional array of pillar structures has a sidewall segment that is parallel to the second horizontal direction and is laterally offset from sidewalls of a respective overlying one of the second rail structures along the first horizontal direction; or (d) a fourth feature wherein the pillar structures within the two-dimensional array of pillar structures have first sidewalls that are vertically coincident with sidewalls of the first rail structures” in a memory device including a two-dimensional array of spin-torque transfer MRAM cells as claimed in the independent claim 24.  Claims 25-28 are also allowed because of their dependency on claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 571-272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications. 
	The information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?


/Pho M Luu/
Primary Examiner, Art Unit 2824.